                             UNITED STATES DISTRICT COURT

                                      DISTRICT OF MAINE

SCOTT D.,                                       )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )                2:18-CV-00391-LEW
                                                )
SOCIAL SECURITY                                 )
ADMINISTRATION                                  )
COMMISSIONER,                                   )
                                                )
                Defendant.                      )

                               MEMORANDUM OF DECISION

        On September 16, 2019, the Court sustained Plaintiff’s Statement of Errors, vacated

Defendant’s final administrative decision, and remanded the matter for further

proceedings.

        The matter is before the Court on Plaintiff’s Application for Fees and Expenses

pursuant the Equal Access to Justice Act, 28 U.S.C. § 2412 (ECF No. 21), and Plaintiff’s

Bill of Costs (ECF No. 22).

        Defendant offers no objection to Plaintiff’s requests, except to oppose Plaintiff’s

request that the Court order that payment of attorney fees be directed to counsel rather than

Plaintiff. Defendant’s Response (ECF No. 23). Defendant’s limited exception is well

taken. 1




1
 Counsel’s request that I specify who payment will be made to is not an appropriate request in the context
of this motion.
       Plaintiff’s Application for Fees and Expenses is GRANTED in the amount of

$3,543.09. The Clerk will tax Defendant with costs in the amount of $400.00.


       SO ORDERED.

       Dated this 20th day of December, 2019.


                                                  /S/ LANCE E. WALKER
                                                  UNITED STATES DISTRICT JUDGE




                                              2
